UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2011 Schooner Fund Class A (SCNAX) Schooner Global Absolute Return Fund (SARIX) Investment Advisor Schooner Investment Group, LLC 676 E. Swedesford Road Suite 130 Wayne, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 8 INVESTMENT HIGHLIGHTS 10 SCHOONER FUND SCHEDULE OF INVESTMENTS 15 SCHEDULE OF OPTIONS WRITTEN 20 SCHOONER GLOBAL ABSOLUTE RETURN FUND SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT 24 SCHEDULE OF OPEN FUTURES CONTRACTS 25 STATEMENTS OF ASSETS AND LIABILITIES 26 STATEMENTS OF OPERATIONS 27 STATEMENTS OF CHANGES IN NET ASSETS 28 FINANCIAL HIGHLIGHTS 30 NOTES TO FINANCIAL STATEMENTS 34 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENTS 49 NOTICE OF PRIVACY POLICY & PRACTICES 55 ADDITIONAL INFORMATION 56 Schooner Fund (SCNAX) Semi-Annual Shareholder Letter Dear Fellow Shareholders, For the six month period ended November 30, 2011, your Fund returned -0.52%.This compares to the S&P 500 index total return of -6.25%.Those numbers really don’t tell the whole story, as one must examine the individual monthly returns within the 6 month period to appreciate the magnitude of financial market volatility.Volatile markets are ones where the price moves vigorously and unpredictably.For example, the S&P 500 was down 7.03% in September.The very next month in October it advanced 10.93%.A single monthly move of such magnitude is itself a rare event, but the markets are now regularly experiencing strings of such monthly moves.With the large gyrations we have been witnessing recently in the major stock indexes, there has been a lot of talk in the financial media about “volatility” becoming more a part of the everyday market.We agree that markets are increasingly driven by a “risk off” or “risk on” theme that changes as quickly as the next Eurozone headline.The systemic volatility and low dispersion will likely continue to be the hallmark as the financial system deleverages, and deleveraging could be a theme going on for years. This type of market environment challenges both investors and fund managers alike.In the past, it was fine for traditional mutual funds and even long/short equity funds to focus only on company fundamentals.But with unprecedented government intervention, high-speed trading and global rapid movement of capital, managers now have to think much more about how companies are affected by the broader environment.One doesn’t have to look hard to find the carnage of once highly regarded fund managers who have been destroyed by an environment we just experienced.I surveyed the landscape and see many funds down double digits over the last 6 months.It takes a special skill set to navigate these markets: pure beta practitioners have been exposed over the past several years.It is our view that it will become increasingly important for mutual funds to add real value to their investors, and alternative funds such as Schooner will continue to try and lead the charge. In the current equity market environment it is very easy to see the risks, as they appear to be everywhere at every moment.Investors are suffering from crisis and volatility fatigue, leading to a dramatic reduction in risk appetite with little interest in evaluating the opportunity set.Investors are nervous, and rightfully so, and are looking for solutions.In response to these concerns, we are increasingly seeing risk avoidance being passed off as risk management.Risk management requires one to be able to see the opportunity as well as the associated risk, unlike risk avoidance which is actually fairly simple.Some investors have given up entirely, arguing that it’s all just too crazy or irrational or volatile or even rigged against them.This desire to seek out perceived safety would on the surface seem prudent.Investors need to determine if their objectives and goals warrant a risk managed approach or simply giving up and pursuing full risk avoidance.It is difficult to see how a cash return of near zero or a sub 2% T-note yield, with all of the commensurate interest rate and duration risk, are viable mechanisms to achieve investor’s long term goals.Citing a lack of alternatives is in isolation a pretty week argument for promoting equity market exposure, but the opportunity in equities may warrant consideration based on its own merits.Corporations continue to be remarkably resilient to all the ills of the world with strong sustained earnings and solid balance sheets.One may be hard pressed to find many analysts, even ones with a bearish macro stance, that believe equities as a class are expensive from a pure valuation basis.Yet to dive into the stock market un-hedged with both feet feels reckless. 3 As you know, at Schooner we are not “perma” anything, bull or bear, but simply strive to use our volatility based trading strategies to deliver superior risk-adjusted returns in any market environment.The strategies employed by Schooner are designed with the goal of lowering portfolio volatility and lowering risk, while offering significant upside capture potential.2012 will undoubtedly create many trials and challenges for equity investors and we look forward to the opportunity to serve our shareholders and attempt to deliver you the best risk managed returns possible.We thank you for your ongoing trust and confidence. Sincerely, Greg Levinson Portfolio Manager Cumulative 11.30.11 Annualized 11.30.11 Since Since YTD 3 Year 8.29.08* 1 Year 3 Year 8.29.08* Without Maximum Sales Charge Schooner Fund (SCNAX) % S&P 500 % Morningstar Long/Short Category -3.81
